Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Iida et al., U.S. Patent App. Pub. No. 2017/0183788 [hereinafter Iida] is the closest prior art of record. While Iida teaches much of the claimed invention, Iida and the prior art of record do not teach “wherein, in order to increase an interface between the oxygen electrode and the electrolyte while preventing a disturbance of mass transfer of water, an M-E zone where pores are partially filled with the electrolyte of the electrolyte membrane in the upper zone of the Ti layer on which the IrO2 is deposited has a thickness of 25 to 35 µm”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshinaga et al., U.S. Patent App. Pub. No. 2019/0071784 (dated before the American filing date but after the perfected Korean priority date).

If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794                                     
/HARRY D WILKINS III/Primary Examiner, Art Unit 1794